    Case: 1:19-cv-00342-SKB Doc #: 14 Filed: 08/03/20 Page: 1 of 9 PAGEID #: 498



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



JOE MIDDLETON, JR.,                                                   Case No. 1:19-cv-342

               Plaintiff,                                             Bowman, M.J.

       v.


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       Plaintiff Joe Middleton, Jr. filed this Social Security appeal in order to challenge the

Defendant’s finding that he is not disabled. See 42 U.S.C. §405(g). Proceeding through

counsel, Plaintiff presents a single claim of error for this Court’s review.1 As explained

below, I conclude that the ALJ’s finding of non-disability should be AFFIRMED, because

it is supported by substantial evidence in the record as a whole.

       I. Summary of Administrative Record

       On July 8, 2016, Plaintiff filed a protective application for Supplemental Security

Income (“SSI”), alleging disability beginning August 19, 2015 based upon several physical

impairments.     After his application was denied initially and on reconsideration, he

requested a hearing before an administrative law judge (“ALJ”).              On October 3, 2018,




1
The parties have consented to disposition by the undersigned magistrate judge. See 28 U.S.C. § 636(c).
                                                  1
   Case: 1:19-cv-00342-SKB Doc #: 14 Filed: 08/03/20 Page: 2 of 9 PAGEID #: 499


ALJ Stuart Adkins conducted an evidentiary hearing at which Plaintiff appeared and

testified, along with a vocational expert. (Tr. 58-89).

       Plaintiff was 57 on the date of his alleged onset of disability, with a high school

education. He last worked for 18 years as an automobile salesman, but left that position

in 2007. The ALJ found that Plaintiff had multiple severe impairments including obesity,

degenerative disc disease of the lumbar spine, hypertension, gout, gastro-esophageal

reflux disease (“GERD”), osteoarthritis, and pulmonary embolism. (Tr. 15). However,

none of Plaintiff’s impairments, alone or in combination, met or medically equal any Listed

Impairment in 20 C.F.R. Part 404, Subpart P, App. 1, such that Plaintiff would be entitled

to a presumption of disability. (Tr. 16). Plaintiff “agrees generally with the summary of

medical facts” by the ALJ, (Doc 9 at 2), and does not dispute the ALJ’s determination that

his impairments did not meet or equal any Listing.

       After considering the record, the ALJ determined that Plaintiff retained the residual

functional capacity (“RFC”) ability to perform work at the “light” exertional level, with

additional nonexertional limitations. Specifically, the ALJ found Plaintiff

       can lift and/or carry 20 pounds occasionally and 10 pounds frequently; can
       stand and/or walk for about 6 hours and sit for about 6 hours in an 8-hour
       workday; would be permitted to alternate between sitting and standing every
       20 minutes while at the workstation; can occasionally climb ladders, ropes,
       or scaffolds; can frequently stoop; and would need to use a single point
       cane.

(Tr. 16). Considering Plaintiff’s age, education, and RFC, and based on testimony from

the vocational expert, the ALJ determined that Plaintiff retained the ability to perform his

prior work as an automobile salesperson at the light, skilled level. (Tr. 19). Therefore,

the ALJ determined that Plaintiff was not under a disability. The Appeals Council denied

further review, leaving the ALJ’s November 29, 2018 decision as the final decision of the

Commissioner.
                                              2
   Case: 1:19-cv-00342-SKB Doc #: 14 Filed: 08/03/20 Page: 3 of 9 PAGEID #: 500


       In his appeal to this Court, Plaintiff argues that the ALJ failed to give controlling

weight to the opinion of his treating physician, who opined that Plaintiff could perform (at

most) sedentary work. Had the ALJ limited Plaintiff to sedentary work, Plaintiff maintains

that he would have been entitled to an age-related presumption of disability under the

Medical-Vocational Guidelines. See 20 C.F.R. Part 404, Subpart P, Appx 2.

       II. Analysis

       A. Judicial Standard of Review

       To be eligible for benefits, a claimant must be under a “disability.” See 42 U.S.C.

§1382c(a). Narrowed to its statutory meaning, a “disability” includes only physical or

mental impairments that are both “medically determinable” and severe enough to prevent

the applicant from (1) performing his or her past job and (2) engaging in “substantial

gainful activity” that is available in the regional or national economies. See Bowen v. City

of New York, 476 U.S. 467, 469-70 (1986).

       When a court is asked to review the Commissioner’s denial of benefits, the court’s

first inquiry is to determine whether the ALJ’s non-disability finding is supported by

substantial evidence.    42 U.S.C. § 405(g).      Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal quotation

omitted). In conducting this review, the court should consider the record as a whole.

Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence supports

the ALJ’s denial of benefits, then that finding must be affirmed, even if substantial

evidence also exists in the record to support a finding of disability. Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

       The Secretary’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion....
                                             3
   Case: 1:19-cv-00342-SKB Doc #: 14 Filed: 08/03/20 Page: 4 of 9 PAGEID #: 501


       The substantial evidence standard presupposes that there is a ‘zone of
       choice’ within which the Secretary may proceed without interference from
       the courts. If the Secretary’s decision is supported by substantial evidence,
       a reviewing court must affirm.

Id. (citations omitted).

       In considering an application for supplemental security income or for disability

benefits, the Social Security Agency is guided by the following sequential benefits

analysis: at Step 1, the Commissioner asks if the claimant is still performing substantial

gainful activity; at Step 2, the Commissioner determines if one or more of the claimant’s

impairments are “severe;” at Step 3, the Commissioner analyzes whether the claimant’s

impairments, singly or in combination, meet or equal a Listing in the Listing of

Impairments; at Step 4, the Commissioner determines whether or not the claimant can

still perform his or her past relevant work; and finally, at Step 5, if it is established that

claimant can no longer perform his or her past relevant work, the burden of proof shifts to

the agency to determine whether a significant number of other jobs which the claimant

can perform exist in the national economy. See Combs v. Commissioner of Soc. Sec.,

459 F.3d 640, 643 (6th Cir. 2006); 20 C.F.R. §§404.1520, 416.920.

       A plaintiff bears the ultimate burden to prove by sufficient evidence that he is

entitled to disability benefits. See 20 C.F.R. § 404.1512(a). A claimant seeking benefits

must present sufficient evidence to show that, during the relevant time period, he suffered

an impairment, or combination of impairments, expected to last at least twelve months,

that left him unable to perform any job. 42 U.S.C. § 423(d)(1)(A).

       B. The ALJ’s Assessment of Plaintiff’s Treating Physician’s Opinions

       Social security regulations generally provide for an order of hierarchy in the

evaluation of medical opinion evidence, with the opinions of treating physicians to be

given the most weight, and the opinions of examining consultants to be given greater
                                         4
   Case: 1:19-cv-00342-SKB Doc #: 14 Filed: 08/03/20 Page: 5 of 9 PAGEID #: 502


weight than the opinions of non-examining consultants. For claims filed before March 27,

2017 like the one presented, the regulations specify that “[g]enerally,” an ALJ is required

to “give more weight to the opinion of a source who has examined you than to the opinion

of a source who has not examined you,” with the most weight, or “controlling weight” to

be given to treating physicians. 20 C.F.R. § 404.1527(c)(1) and (2). However, despite

that general presumption, if those opinions are not “well-supported” or are inconsistent

with other substantial evidence, then the opinions need not be given controlling weight.

Soc. Sec. Ruling 96–2p, 1996 WL 374188, at *2 (July 2, 1996). In such cases, the ALJ

should review additional factors to determine how much weight should be afforded to the

opinion, such as “the length of the treatment relationship and the frequency of

examination, the nature and extent of the treatment relationship, supportability of the

opinion, consistency of the opinion with the record as a whole, and any specialization of

the treating physician.” Blakley v. Com’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir.

2009); see also 20 C.F.R. § 404.1527(c)(2).

       In September 2018, Plaintiff’s treating physician, Dr. Kaiser, completed a medical

opinion form regarding Plaintiff’s physical condition. (Tr. 426-434). Dr. Kaiser opined that

Plaintiff has a 50% limitation in his lumbar spine range of motion, and has weakness in

his legs “if walks > 30 min.” (Tr. 428-429). He further opined that Plaintiff experiences

pain in his low back, buttocks, thighs, and calves; that the leg pain is worse than the back

pain; and the leg pain is worsened by standing and walking. (Tr. 430). He states that

Plaintiff “uses crutches, a cane and wc [wheelchair],” but simultaneously opined that

Plaintiff does not medically require any assistive devices and is able to walk at a

reasonable pace on rough or uneven surfaces, can use public transportation, and carry

out routine ambulatory activities such as shopping and banking. (Tr. 431). Despite

                                             5
    Case: 1:19-cv-00342-SKB Doc #: 14 Filed: 08/03/20 Page: 6 of 9 PAGEID #: 503


leaving many parts of the form blank and including no objective findings at all, Dr. Kaiser

opined that Plaintiff has significant exertional limitations, including being able to stand

and/or walk no more than 1-2 hours in an 8-hour workday and lift or carry no more than

10 pounds. (Tr. 432).

        Dr. Kaiser’s opinions, if accepted, would have restricted Plaintiff to no more than

sedentary work. And Plaintiff insists that a restriction to sedentary work, in combination

with his age, would have entitled Plaintiff to a presumption of disability under the Medical-

Vocational Guidelines.2          However, the ALJ declined to give Dr. Kaiser’s opinions

“controlling weight,” and instead gave it “little weight.” (Tr. 18-19).                           The ALJ

acknowledged Dr. Kaiser’s treating physician status but offered the following justification:

        Dr. Kaiser’s opinion cannot be afforded controlling weight because it is
        inconsistent with substantial evidence of record…. Dr. Kaiser’s opinion
        cannot be afforded great deference because it is not supported by objective
        physical examinations, his own treatment notes, the severity of diagnostic
        findings, or other physician opinion evidence. Dr. Kaiser has known the
        claimant since at least 2016; however, the claimant has not had frequent
        treatment with Dr. Kaiser (2F, 5F). Instead, most of the claimant’s
        appointments with Dr. Kaiser occurred in 2018, …contain mostly
        prescription or diagnostic orders, and do not contain objective physical
        examination findings. For instance, on May 11, 2018, the claimant
        presented to Dr. Kaiser for a medication refill, and reported stable gout, and
        difficulty standing (5F/18). Dr. Kaiser did not perform an objective
        examination, and instead assessed the claimant with gout…. The
        appointment did not include a physical examination. On another date, the
        claimant called asking Dr. Kaiser for hypertension medical refills…. It
        appears Dr. Kaiser made assessments based largely on the claimant’s own
        reports, instead of basing the findings on objective physical examinations,
        as evidenced by the lack of detail or examination findings in his treatment
        notes (5F). Dr. Kaiser concluded the claimant has extreme physical


2
 The Commissioner disputes this contention, noting that the Grid Rules do not apply when a claimant’s
exertional RFC does not fully coincide with a specifically defined exertional range of work or when a claimant
has a combination of exertional and non-exertional limitations. See 20 C.F.R. Pt. 404, Subpt. P, Appx. 2,
§§ 200.00(d ) and (e); see also SSR 83-12, 1983 WL 31253 at **3-4 (stating that when a claimant’s
exertional limitations are somewhere “in the middle,” the ALJ should use the grids as a framework and elicit
testimony from a vocational expert). The Court finds no need to determine whether, hypothetically, the Grid
Rules would have mandated any particular result if Plaintiff had been restricted to sedentary work because
the undersigned finds no error in the ALJ’s determination that he was not so restricted.
                                                      6
      Case: 1:19-cv-00342-SKB Doc #: 14 Filed: 08/03/20 Page: 7 of 9 PAGEID #: 504


         limitations, consistent with the claimant’s own complaints, but not consistent
         with the level of treatment required, the objective diagnostic findings of
         record, or objective examinations. Dr. Kaiser’s findings are inconsistent
         with multiple other physician opinions of record, including Dr. Swedberg’s
         conclusions, which are not as recent as Dr. Kaiser’s opinion but which are
         accompanied by objective examination notes and findings. Overall, Dr.
         Kaiser’s opinion is unsupported by any objective evidence…..

Id.

         When the treating physician's opinion is not given controlling weight, the ALJ must

provide “good reasons” for doing so. Blakley, 581 F.3d at 406. Good reasons “must be

supported by the evidence in the case record, and must be sufficiently specific to make

clear to any subsequent reviewers the weight the adjudicator gave to the treating source's

medical opinion and the reasons for that weight.” Blakley, 581 F.3d at 406-407; see

also Soc. Sec. Rul. 96–2p. An ALJ's failure to provide an adequate explanation for

according less than controlling weight to a treating source may only be excused if the

error is harmless or de minimis, such as where “a treating source's opinion is so patently

deficient that the Commissioner could not possibly credit it.” Blakley, 581 F.3d at 409

(quoting Wilson, 378 F.3d at 547). Here, Plaintiff argues that Dr. Kaiser’s opinions were

entitled to controlling weight and that the reasons stated by the ALJ for failing to abide by

that presumption were not “good reasons” because “[t]here are multiple records contained

in the exhibits to this case that are consistent with Dr. Kaiser’s opinion.” (Doc. 9 at 5-6,

citing Tr. 332-335, 344-464).3




3
  Plaintiff’s citation to a wide-ranging span of medical records, without citation to or discussion of any specific
records that support Dr. Kaiser’s opinions, is not helpful. Nevertheless, having reviewed all of the
referenced records, the undersigned agrees with the ALJ that the relatively extreme lifting and walking
limitations offered by Dr. Kaiser are inconsistent with the record as a whole and are not otherwise well
supported. By way of example, Tr. 332-335 consists of a single office visit on April 18, 2018 to an APRN,
during which Plaintiff complained of gout in his left hand with moderate swelling and tenderness, with an
onset of symptoms approximately one week earlier. (Tr. 333). A brief, acute episode of gout in the left
hand does not support a walking or standing limitation, or any particular lifting restriction.
                                                        7
   Case: 1:19-cv-00342-SKB Doc #: 14 Filed: 08/03/20 Page: 8 of 9 PAGEID #: 505


       I find no error. The ALJ’s stated reasons are well-supported on the record

presented and closely align with the factors specified in 20 C.F.R. § 416.927(c)(2)- (c)(6),

including the treatment relationship, supportability with the record, consistency, and

apparent tendency of Dr. Kaiser to base his opinions on Plaintiff’s subjective reports in

lieu of any objective examination findings. See Warner v. Com’r of Soc. Sec., 375 F.3d

387, 391 (6th Cir. 2004) (noting that physician’s conclusion regarding amount of weight

plaintiff could lift regularly appeared to be based on plaintiff’s own assessment rather than

medical evidence). The ALJ noted that Dr. Kaiser was Plaintiff’s treating physician and

had been since at least 2016, but that Plaintiff had not treated with him frequently. He

explained that Dr. Kaiser’s opinion was not well-supported by any objective evidence

(including diagnostic tests), and was also unsupported by Dr. Kaiser’s own treatment

notes or any physical examinations.

       Dr. Kaiser’s opinions also stood in marked contrast to all of the other medical

opinion evidence and were wholly inconsistent with the record as a whole. Even though

the other opinion evidence originated from consulting physicians as opposed to treating

physicians, the ALJ explained why he was giving greater weight to the opinions of an

examining consultant, Dr. Swedburg. Though frequently litigated, both regulations and

case law make clear that an ALJ may give the greatest weight to the opinions of even

a non-examining consultant in appropriate circumstances such as those presented in this

case. See SSR 96-6p, 1996 WL 374180 at *3 (July 2, 1996); accord Miller v. Com'r of

Soc. Sec., 811 F.3d 825, 834 (6th Cir. 2016). This case presents such a circumstance.




                                             8
   Case: 1:19-cv-00342-SKB Doc #: 14 Filed: 08/03/20 Page: 9 of 9 PAGEID #: 506


      For the reasons discussed, I find no error in the ALJ’s analysis of the medical

opinion evidence or in the RFC limitations as determined. The testimony of the vocational

expert, based upon the accurately hypothetical question first presented by the ALJ,

constitutes substantial evidence to support the non-disability determination. See Smith

v. Halter, 307 F.3d 377, 378 (6th Cir. 2001).

      III. Conclusion and Order

      Accordingly, IT IS ORDERED THAT Defendant’s decision be AFFIRMED and that

this case be CLOSED.



                                                      s/ Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                            9
